SUMMONS IN A CIVIL ACTION                         COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                            CLEVELAND,
                                   Case: 1:21-cv-00956 Doc #: 1-1 Filed: 05/07/21      OHIOPageID
                                                                                  1 of 13. 44113  #: 5
                  CASE NO.                                  SUMMONS NO.
                CV21945952              DI   CM                 44094696                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                                PAULINE HOLCOMB                       PLAINTIFF
                                      VS                                                                        SUMMONS
          526    SUPERIOR MASTER TENANT LLC,                ET AL     DEFENDANT




          526 SUPERIOR MASTER TENANT LLC                                               You have been named defendant in a sums
          1701 EAST 12TH STREET                                                      complaint (copy attached hereto) filed in Cuyahoga
          CLEVELAND OH 44114                                                         County Court of Common Pleas, Cuyahoga County
                                                                                     Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          TAUREAN J. SHATTUCK                                                          Your answer must also be filed with the court
          25200 CHAGRIN BOULEVARD                                                    within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          SUITE 200
          CLEVELAND,            OH 44122-0000                                          If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          TIMOTHY MCCORMICK
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
           Apr      6,   2021                         By
                                                                       Deputy


             COMPLAINT FILED           04/06/2021
                                                                                    44094696




CMSN130




                                                                                                                                             1
SUMMONS IN A CIVIL ACTION                         COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                            CLEVELAND,
                                   Case: 1:21-cv-00956 Doc #: 1-1 Filed: 05/07/21      OHIOPageID
                                                                                  2 of 13. 44113  #: 6
                  CASE NO.                                  SUMMONS NO.
                CV21945952              D2   CM                 44094697                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                                PAULINE HOLCOMB                       PLAINTIFF
                                      VS                                                                        SUMMONS
          526    SUPERIOR MASTER TENANT LLC,                ET AL     DEFENDANT




          LAURA STORM                                                                  You have been named defendant in a sums
          CO 526 SUPERIOR MASTER TENANT,                   LLC                       complaint (copy attached hereto) filed in Cuyahoga
          1701 EAST 12TH STREET                                                      County Court of Common Pleas, Cuyahoga County
          CLEVELAND OH 44114                                                         Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          TAUREAN J. SHATTUCK                                                          Your answer must also be filed with the court
          25200 CHAGRIN BOULEVARD                                                    within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          SUITE 200
          CLEVELAND,            OH 44122-0000                                          If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          TIMOTHY MCCORMICK
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
           Apr      6,   2021                         By
                                                                       Deputy


             COMPLAINT FILED           04/06/2021
                                                                                    44094697




CMSN130
                Case: 1:21-cv-00956 Doc #: 1-1 Filed: 05/07/21 3 of 13. PageID #: 7




                                           NAILAH K. BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113




                                              Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                                April 6,2021 12:10


                                           By: DANIEL S. DUBOW 0095530

                                               Confirmation Nbr. 2221539



  PAULINE HOLCOMB                                                          CV 21 945952

          vs.
                                                                   Judge: TIMOTHY MCCORMICK
  526 SUPERIOR MASTER TENANT LLC, ET AL




                                                    Pages Filed:   10




Electronically Filed 04/06/2021 12:10 // CV 21 945952 / Confirmation Nbr. 2221539 / CLLMD
                  Case: 1:21-cv-00956 Doc #: 1-1 Filed: 05/07/21 4 of 13. PageID #: 8



                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY, OHIO

       PAULINE HOLCOMB                                    )         CASE NO.
       1032 Yellowstone Road                              )
       Cleveland Heights, Ohio 44121                      )
                                                                    JUDGE:
                                                          )
                                        Plaintiff,        )
                                                          )
                                v.                        )        COMPLAINT FOR DAMAGES
                                                          )        AND REINSTATEMENT
       526 SUPERIOR MASTER TENANT LLC                     )
       1701 East 12th Street                              )         JURY DEMAND ENDORSED
       Cleveland, Ohio 44114                              )         HEREIN
                                                          )
                  Serve also:                             )
                  526 Superior Master Tenant LLC          )
                  c/o K&D Management, LLC                 )
                  4420 Sherwin Road                       )
                  Willoughby, Ohio 44094                  )
                                                          )
                  -and-                                   )
                                                          )
       LAURA STORM                                        )
       c/o 526 Superior Master Tenant LLC                 )
       1701 East 12th Street                              )
       Cleveland, Ohio 44114                              )
                                                          )
                                        Defendants.       )

                 Plaintiff, Pauline Holcomb, by and through undersigned counsel, as her Complaint against

     the Defendants, states and avers the following:

                                               PARTIES AND VENUE

      1. Holcomb is a resident of the city of Cleveland Heights, county of Cuyahoga, state of Ohio.

     2.   526 Superior Master Tenant LLC (“K&D Management”) is a domestic limited liability

          company that operated a business located at 1701 East 12th Street, Cleveland, Ohio 44114.

     3. K&D Management was at all times hereinafter mentioned an employer within the meaning of

          R.C. § 4112.01 et seq.




Electronically
The Employee’s Attorney.™
                                                                                                       SPITZ LaU'FIRM1
                 Case: 1:21-cv-00956 Doc #: 1-1 Filed: 05/07/21 5 of 13. PageID #: 9



     4. Upon information and belief, Defendant Laura Storm is a resident of the state of Ohio.

     5.   Storm was at all times hereinafter mentioned, an individual who was a manager and/or

          supervisor at K&D Management who acted directly or indirectly in the interest of K&D

          Management.

     6.   Storm was at all times hereinafter mentioned an employer within the meaning of R.C.

          § 4112.01 et seq.

     7.   Storm made and/or participated in the adverse actions asserted herein.

     8. All of the material events alleged in this Complaint occurred in Cuyahoga County.

     9. Therefore, personal jurisdiction is proper over Defendants pursuant to R.C. § 2307.382(A)(1)

          and (4).

      10. Venue is proper pursuant to Civ. R. 3(C)(3)&(6).

      11. This Court is a court of general jurisdiction over the claims presented herein, including all

          subject matters of this Complaint.

                                                      facts

      12. Holcomb is African American.

      13. Holcomb is a former employee of K&D Management.

      14. Holcomb began working for K&D Management in or around April 2018.

      15. K&D Management employed Holcomb as a sales associate.

      16. Holcomb had a strong history of performance with K&D Management.

      17. Holcomb consistently received pay raises.

      18. Holcomb did not have any history of meaningful discipline.

      19. Holcomb worked at the Reserve Square Apartments location for K&D Management.

     20. Storm was Holcomb’s immediate supervisor.




Electronically                                                        on /   i Min

The Employee’s Attorney.™
                 Case: 1:21-cv-00956 Doc #: 1-1 Filed: 05/07/21 6 of 13. PageID #: 10



     21. Storm is Caucasian.

     22. K&D Management employed Storm as a supervisor.

     23. During all material events asserted herein, Storm has and/or had authority to hire, fire, and/or

          discipline employees.

     24. Storm did not participate in the decision to hire Holcomb.

     25. When K&D Management assigned Storm to the Reserve Square Apartments location, Storm asked

          Holcomb to “be more bubbly.”

     26. Storm did not ask Caucasian employees to “be more bubbly.”

     27. Storm asked Holcomb to “be more bubbly” due to her race.

     28. After being assigned to the Reserve Square Apartments location, Storm terminated multiple

          African American employees.

     29. Storm replaced the African American employees with Caucasian employees.

     30. On or around June 23, 2020, Holcomb experienced body aches, headache, runny nose, and an itchy

          throat (“Holcomb Symptoms”).

     31. The Holcomb Symptoms were consistent with COVID-19 symptoms.

     32. On or around June 23, 2020, Holcomb reported the Holcomb Symptoms to Storm.

     33. Despite Holcomb reporting that she was experiencing symptoms consistent with COVID-19,

          Storm instructed Holcomb to report to work even if sick.

     34. Despite Holcomb reporting that she was experiencing symptoms consistent with COVID-19,

          Storm threatened to write up Holcomb if she did not report to work.

     35. Holcomb instructed Storm that she could not make it into work and that she scheduled a COVID-

          19 test.




Electronically                                               NMiiii on    /     i Min

The Employee’s Attorney.™
                 Case: 1:21-cv-00956 Doc #: 1-1 Filed: 05/07/21 7 of 13. PageID #: 11



     36. On or around June 23, 2020, Holcomb’s physician ordered her to quarantine while she waited to

          be tested for COVID-19 and to get the results.

     37. Despite being ordered to quarantine with COVID-19 symptoms, Holcomb was not paid by

     38. On June 27, 2020, Holcomb tested for COVID-19.

     39. On June 29, 2020, Holcomb received a negative test for COVID-19.

     40. On June 29, 2020, Holcomb’s physician provided a return-to-work document that cleared her to

          return to work on July 1, 2020.

     41. On or around June 29, 2020, Holcomb submitted the return-to-work document to Storm.

     42. On June 30, 2020, K&D Management terminated Holcomb’s employment.

     43. K&D Management terminated Holcomb’s employment because of her race.

     44. K&D Management terminated Holcomb’s employment because she quarantined under orders

          from her physician for experiencing symptoms consistent with COVID-19.

     45. Upon information and belief, Defendants have a progressive disciplinary policy (“Progressive

          Discipline Policy”).

     46. Defendants have used the Progressive Discipline Policy when disciplining Caucasian

          employees.

     47. Defendants have used the Progressive Discipline Policy when disciplining employees who

          have not quarantined under orders from their physician for experiencing symptoms consistent with

          COVID-19.

     48. Under the Progressive Discipline Policy, Holcomb had not received any meaningful discipline.

     49. Under the Progressive Discipline Policy, Holcomb had not received any written warnings.

     50. Under the Progressive Discipline Policy, Holcomb had not been suspended.




                                                                       or> /   i Min
Electronically                                              HMaa|aHa
The Employee’s Attorney.™
                 Case: 1:21-cv-00956 Doc #: 1-1 Filed: 05/07/21 8 of 13. PageID #: 12



     51. Defendants skipped steps under the Progressive Discipline Policy when they terminated

          Holcomb’s employment.

     52. Skipping steps under the Progressive Discipline Policy is an adverse employment action.

     53. Skipping steps under the Progressive Discipline Policy is an adverse action.

     54. Defendants intentionally skipped steps under the Progressive Discipline Policy when they

          terminated Holcomb’s employment.

     55. Defendants willfully made the decision to skip steps under the Progressive Discipline Policy

          when they terminated Holcomb’s employment.

     56. Terminating Holcomb’s employment was an adverse employment action.

     57. Terminating Holcomb’s employment was an adverse action.

     58. Defendants intentionally terminated Holcomb’s employment.

     59. Defendants willfully made the decision to terminate Holcomb’s employment.

     60. Defendants terminated Holcomb’s employment in violation of the Progressive Discipline

          Policy due to her race.

     61. Defendants terminated Holcomb’s employment in violation of the Progressive Discipline

          Policy because she quarantined under orders from her physician for experiencing symptoms

          consistent with COVID-19.

                                    count I: race DISCRIMINATION
     62. Holcomb restates each and every prior paragraph of this Complaint, as if it were fully

          restated herein.

     63. Throughout her employment, Holcomb was fully competent to perform her essential j ob duties.

     64. Storm treated Holcomb differently than other similarly situated employees based on her race.

     65. When K&D Management assigned Storm to the Reserve Square Apartments location, Storm asked

          Holcomb to “be more bubbly.”

Electronically
The Employee’s Attorney.™
                 Case: 1:21-cv-00956 Doc #: 1-1 Filed: 05/07/21 9 of 13. PageID #: 13



     66. Storm did not ask Caucasian employees to “be more bubbly.”

     67. Storm asked Holcomb to “be more bubbly” due to her race.

     68. After being assigned to the Reserve Square Apartments location, Storm terminated multiple

          African American employees.

     69. Storm replaced the African American employees with Caucasian employees.

     70. Storm violated R.C. § 4112.01 et seq. by discriminating against Holcomb due to her race.

     71. On or about June 30, 2020, K&D Management terminated Holcomb without just cause.

     72. At all times material herein, similarly situated non-African-American employees were not

          terminated without just cause.

     73. Defendants terminated Holcomb based on her race.

     74. Defendants violated R.C. § 4112.01 et. seq. when they terminated Holcomb based on her race.

     75. Holcomb suffered emotional distress as a result of Defendants’ conduct, and is entitled

          emotional distress damages pursuant to R.C. § 4112.01 et seq.

     76. As a direct and proximate result of Defendants’ conduct, Holcomb has suffered and will

          continue to suffer damages, including economic and emotional distress damages.

          COUNT II: WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

     77. Holcomb restates each and every prior paragraph of this Complaint, as if it were fully

          restated herein.

     78. A clear public policy exists and is manifested in executive orders from Governor Mike DeWine

          to stop the spread of COVID-19.

     79. A clear public policy exists for employees to quarantine at home if they experience symptoms

          consistent with COVID-19.




Electronically                                             ■!■■■■■   con /   i Min

The Employee’s Attorney.™
                 Case: 1:21-cv-00956 Doc #: 1-1 Filed: 05/07/21 10 of 13. PageID #: 14



     80. A clear public policy exists for employees to notify their employers if they experience

          symptoms consistent with COVID-19.

     81. On or around June 23, 2020, Holcomb experienced the Holcomb Symptoms, which are

          consistent with COVID-19.

     82. On or around June 23, 2020, Holcomb notified Storm that she experienced symptoms

          consistent with COVID-19.

     83. On or around June 23, 2020, Holcomb’s physician ordered her to quarantine while waiting to

          be tested for COVID-19 and to receive her results.

     84. After informing Storm that she had experienced symptoms consistent with COVID-19,

          Holcomb tested negative for COVID-19.

     85. After quarantining at home per physician orders due to experiencing symptoms consistent with

          COVID-19, K&D Management terminated Holcomb’s employment on June 30, 2020.

     86. Defendants’ termination of Holcomb jeopardizes these public policies.

     87. Defendants’ termination of Holcomb was motivated by conduct related to these public policies.

     88. Defendants had no overriding business justification for terminating Holcomb.

     89. As a direct and proximate result of Defendants’ conduct, Holcomb has suffered and will

          continue to suffer damages, including economic and emotional distress damages.

       COUNT Ill: UNLAWFUL RETALIATORY TERMINATION IN VIOLATION OF THE
                                   FFCRA

     90. Holcomb restates each and every prior paragraph of this Complaint, as if it were fully restated

          herein.

     91. Section 5104 of the Families First Coronavirus Relief Act (“FFCRA”) provides that it “shall

          be unlawful for any employer to discharge, discipline, or in any other manner discriminate

          against any employee who (1) takes [EPSL] leave....”


Electronically
The Employee’s Attorney.™
                 Case: 1:21-cv-00956 Doc #: 1-1 Filed: 05/07/21 11 of 13. PageID #: 15



     92. The FFCRA applied to employers with less than 500 employees.

     93. K&D Management employs less than 500 employees.

     94. The FFCRA applies to K&D Management.

     95. On or around June 23, 2020, Holcomb engaged in protected activity by taking leave to

          quarantine due to being exposed to someone who contracted COVID-19.

     96. While engaging in protected activity under the FFCRA, Defendants terminated Holcomb’s

          employment.

     97. Defendants terminated Holcomb’s employment on June 30, 2020.

     98. Defendants terminated Holcomb’s employment in retaliation for engaging in protected activity

          under the FFCRA.

     99. In terminating Holcomb, Defendants willfully violated Section 5104 of the FFCRA.

   100. Defendants willful violation of the FFCRA constitutes a violation of the FLSA, 29 U.S.C.

          § 215(a)(3).

   101. There is a causal link between the adverse actions and the employment actions herein,

          including the termination of Holcomb.

   102. As a result of Defendants’ acts, Holcomb has suffered and will continue to suffer damages.

                                           demand for relief

          WHEREFORE, Holcomb demands from Defendants the following:

     (a) Issue an order requiring Defendants to restore Holcomb to one of the positions to which she

          was entitled by virtue of her application and qualifications, and expunge her personnel file of

          all negative documentation;




                                                                       or> /   i Min
Electronically                                              HMaa|aHa
The Employee’s Attorney.™
                 Case: 1:21-cv-00956 Doc #: 1-1 Filed: 05/07/21 12 of 13. PageID #: 16



     (b) An award against each Defendant of compensatory and monetary damages to compensate

          Holcomb for lost wages, emotional distress, and other consequential damages, in an amount in

          excess of $25,000 per claim to be proven at trial;

     (c) An award of punitive damages against each Defendant in an amount in excess of $25,000;

     (d) An award of reasonable attorneys’ fees and non-taxable costs for Holcomb claims as allowable

          under law;

     (e) An award of the taxable costs of this action; and

     (f) An award of such other relief as this Court may deem necessary and proper.

                                                               Respectfully submitted,




                                                               Daniel S. Dubow (0095530)
                                                               Taurean J. Shattuck (0097364)
                                                               The Spitz Law Firm, LLC
                                                               25200 Chagrin Boulevard, Suite 200
                                                               Beachwood, OH 44122
                                                               Phone: (216) 291-4744
                                                               Fax: (216) 291-5744
                                                               Email: daniel.dubow@spitzlawfirm.com
                                                                       taurean. shattuck@spitzlawfirm. com



                                                             Attorneys For Plaintiff




Electronically                                                           or> /   i h/ir>

The Employee’s Attorney.™
                   Case: 1:21-cv-00956 Doc #: 1-1 Filed: 05/07/21 13 of 13. PageID #: 17




                                             jury demand

           Plaintiff Pauline Holcomb demands a trial by jury by the maximum number ofjurors permitted.




                                                          Daniel S. Dubow (0095530)
                                                          Taurean J. Shattuck (0097364)




Electronically F
The Employee’s Attorney.™
